Citation Nr: 0429363	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a postoperative 
pylonidal cyst.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a low back wound.

The veteran appeared before the undersigned Veterans Law 
Judge in October 2004 at a Central Office Hearing in 
Washington, D.C.

The issue on appeal has been restated on the title page as 
"Entitlement to a compensable rating for a postoperative 
pylonidal cyst," for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection was awarded for a postoperative pylonidal 
cyst, effective November 1975.

In June 2001 the veteran filed a claim for "S/C - lower back 
wound - PTSD."
A rating decision in February 2002 denied service connection 
for PTSD and denied service connection for a low back wound.  
The rationale provided for the latter was that a current 
disability related to service was not shown.

In December 2002 the veteran filed a claim for "Sacro-iliac 
condition - U.S.A. Nov-1967."

In January 2003 the veteran provided a statement that, "The 
V.A. can't find any records of the time I was in the Fort 
Campbell Kentucky hospital for surgery.  1967 or December I 
was in the hospital for three weeks.  This was what the 20% 
disability was based on surgery performed on my Sacroiliac."

A rating decision in January 2003 "reopened" the claim for 
"service connection for low back disability" and confirmed 
and continued "the previous denial of service connection for 
low back disability."  The rationale provided was that the 
veteran was treated for back pain at a VAMC in March 2002 for 
a work-related injury, not related to any injury in service.

In February 2003 the veteran provided a copy of a January 
1983 operative report from Medical City Dallas Hospital for 
excision of a pylonidal cyst and submitted a statement that 
his "first surgery was in approximately Nov. or Dec. of 1967 
in Ft. Campbell Kty.  I was informed after that surgery that 
this would be a problem for the rest of my life."

A rating decision in March 2003 "made a decision on [the 
veteran's] claim for service connected compensation received 
on December 20, 2002," "reopened" the claim for "service 
connection for low back disability" and confirmed and 
continued "the previous denial of service connection for low 
back disability."  The rationale provided was, again, that 
the veteran was treated for back pain at a VAMC in March 2002 
for a work-related injury, not related to any injury in 
service.

The veteran filed a notice of disagreement (NOD) in March 
2003 and requested a DRO review. 

Also in March 2003, the veteran sent a fax to the RO 
including the statement, "Please note the strain back muscle 
was never filed for by me.  I've been pursing a 20% 
disability Sacroliacs surgery administered on are about 
November 1967 at the Post Hospital in Ft. Campbell Kty."

In May 2003 the veteran requested the RO provide him with a 
copy of the rating decision which rated him "20% for sacro-
iliac condition."

In a July 2003 SOC, the RO confirmed and continued the denial 
of service connection for a low back disability.  The 
rationale provided was, again, that the veteran was treated 
for back pain at a VAMC in March 2002 for a work-related 
injury, not related to any injury in service.

In the veteran's August 2003 appeal he states, "VA didn't 
review my military med. Records.  I had back surgery in the 
military Nov. 1967.  This is my S/C claim, not the job 
injury.  Request re evaluation of my claim based on my 1967 
surgery."

At a Central Office Hearing before the undersigned Veteran's 
Law Judge, the veteran testified that he was seeking a 
compensable rating for the abscess at the base of his spine 
for which he was already service-connected.  He was adamant 
that his claim had been confused by the VA and that he never 
filed a claim for an "upper back injury" as that occurred 
on the job long after he left active service.

Based on the above facts, it is clear that the veteran did 
not intend to file a claim for service connection for a "low 
back disability" but, rather, for a compensable rating for 
his service-connected postoperative pylonidal cyst.  It is 
also clear that the veteran believes he was given a 20 
percent rating at the time he left active service. 

Although the veteran's June 2001 claim confusingly contained 
the abbreviation S/C, he characterized the claim for his back 
as a low back wound, rather than a low back disability.  
Moreover, the veteran's December 2002 claim clearly states 
that the veteran is seeking compensation for his November 
1967 in-service operation (which was for a pylonidal cyst).  
Notwithstanding, the RO recharacterized the claim as a low 
back disability, beginning with the January 2003 rating 
decision.

The veteran has consistently and repeatedly advised the RO, 
in one form or another, that he was seeking compensation for 
the residuals of his in-service operation on his cyst.

The VA's duty to assist, especially in light of the expanded 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), includes a duty to help veterans obtain the benefits 
to which they are entitled, regardless of how inartfully they 
may characterize their claim for such benefits.

In this instance, the RO inexplicably ignored every one of 
the numerous attempts made by the veteran to get VA to 
address the issue of his cyst rather than a post-service work 
injury that occurred 9 months after the date of his claim.  
Because the RO never addressed the issue of the veteran's 
postoperative cyst, the veteran never received VCAA notice 
regarding the evidence needed to substantiate his claim for a 
compensable rating, and never received VA assistance in 
obtaining the evidence needed to substantiate his claim for a 
compensable rating.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must ensure that all 
notice and duty
to assist requirements set forth in 
the VCAA have been met, including 
advising the veteran of the evidence 
needed to substantiate a claim for 
increased benefits for his service-
connected postoperative pylonidal 
cyst, advising the veteran of what 
evidence he is expected to provide, 
and advising the veteran of what 
evidence the VA will attempt to 
obtain on his behalf, to include 
scheduling him for a VA medical 
examination.  Additionally, the RO 
must ensure that the veteran is 
requested to provide any information 
in his possession that may pertain 
to his claim.  

2.  The RO should request that the 
veteran 
provide the names and addresses of 
all health care providers who have 
treated him for his postoperative 
pylonidal cyst.

3.  After obtaining any needed 
signed releases from the veteran, 
the RO should request copies of all 
the additional records of health 
care providers identified by him.  
All records received should be 
associated with the claims file and, 
if any requested records are 
unavailable, documentation to that 
effect must be added to the claims 
file.

4.  The RO should then schedule the 
veteran for a VA examination with 
the appropriate physician specialist 
to determine the current 
manifestations of his service-
connected postoperative pylonidal 
cyst.  In this regard, the examining 
physician should not limit the 
assessment of the veteran's 
pylonidal cyst to the criteria of 
diagnostic code 7803 under which the 
veteran is currently rated, but must 
also assess any other potential 
disabling manifestations, including 
infection, associated with his 
pylonidal cyst.

The claims file must be made 
available to, and be reviewed by, 
the examining physician in 
conjunction with the examination.  
All opinions and conclusions 
expressed must be supported by a 
compete rationale in a written 
report.

5.  After ensuring that all 
requested development has been 
accomplished in accordance with the 
above instructions, the RO should 
adjudicate the claim for a 
compensable rating for a 
postoperative pylonidal cyst under 
the appropriate diagnostic code(s), 
as warranted by the medical 
evidence. 

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided 
with a supplemental statement of the 
case containing notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  
An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


